Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J), rendered January 14, 2003, convicting him of sodomy in the first degree, attempted rape in the first degree, and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Contes, 60 NY2d 620, 621 [1983]). The evidence was sufficient to establish that the defendant intended to carry out the rape of the victim (see People v Pereau, 64 NY2d 1055 [1985]; People v Urbina, 248 AD2d 123 [1998]; People v Beamon, 215 AD2d 571 [1995]), and that he committed the crimes of sodomy in the first degree (see People v Maurice C., 168 AD2d 506 [1990]) and endangering the welfare of a child (see People v Dunavin, 173 AD2d 1032 [1991]; People v Maurice C., supra; cf. People v Camacho, 209 AD2d 534 [1994]). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Maurice C., supra).
The sentence imposed was not excessive (see People v Delgado, 80 NY2d 780 [1992]; People v Suitte, 90 AD2d 80 [1982]). Miller, J.E, Ritter, Goldstein and Lunn, JJ., concur.